United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT


                                ________________

                                   No. 07-2871
                                ________________

United States of America,                 *
                                          *
             Appellee,                    *       Appeal from the United States
                                          *       District Court for the
      v.                                  *       Southern District of Iowa.
                                          *
Ignacio Carlos Flores-Figueroa,           *       [UNPUBLISHED]
                                          *
             Appellant.                   *

                                ________________

                            Submitted: April 15, 2008
                                Filed: April 23, 2008
                                ________________

Before GRUENDER, BALDOCK1 and BENTON, Circuit Judges.
                       ________________

PER CURIAM.

       Ignacio Flores-Figueroa appeals his conviction for aggravated identity theft in
violation of 18 U.S.C. § 1028A(a)(1), arguing that the Government must prove that
he knew that the means of identification he possessed belonged to another person.
Based on our precedent, we reject his argument and affirm his conviction.



      1
       The Honorable Bobby R. Baldock, United States Circuit Judge for the Tenth
Circuit, sitting by designation.
       In connection with his employment at L & M Steel Services, Inc., Flores, an
illegal alien, used a fraudulent alien registration number and a fraudulent Social
Security number. Both numbers belonged to other individuals. Flores pled guilty to
two counts of misuse of immigration documents in violation of 18 U.S.C. § 1546(a),
and one count of entry without inspection under 8 U.S.C. § 1325(a). He pled not
guilty to two counts of aggravated identity theft. At his bench trial, Flores argued that
he could not be convicted because the Government did not prove that he knew that the
identification he possessed belonged to other people, which he claims is required to
convict him under 18 U.S.C. § 1028A(a)(1). After rejecting this argument and finding
him guilty of two counts of aggravated identity theft, the district court2 sentenced
Flores to 51 months’ imprisonment for the misuse of immigration documents and
entry without inspection offenses and a consecutive 24 months’ imprisonment for the
aggravated identity theft offenses, resulting in a total sentence of 75 months’
imprisonment.

       On appeal, Flores renews his argument that 18 U.S.C. § 1028A(a)(1) requires
the Government to prove that a defendant knew that the means of identification
belonged to another person. Section 1028A(a)(1) states that “[w]hoever, during and
in relation to any felony violation enumerated in [§ 1028A(c)] knowingly transfers,
possesses, or uses, without lawful authority, a means of identification of another
person shall, in addition to the punishment provided for such felony, be sentenced to
a term of imprisonment of 2 years.” The Government argues that “knowingly”
modifies only “transfers, possesses, or uses,” whereas Flores argues that “knowingly”
modifies not only “transfers, possesses, or uses,” but also the phrase “of another
person,” which would require the Government to prove that a defendant knew the
means of identification belonged to another person.




      2
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.

                                          -2-
       In United States v. Mendoza-Gonzalez, --- F.3d ---, 2008 WL 819161, at *2-3
(8th Cir. Mar. 28, 2008), we resolved this issue and determined that under the plain
language of the statute, “knowingly” modified only the verbs “transfers, possesses,
or uses,” and not the phrase “of another person.” Therefore, the Government need not
prove that Flores knew that the means of identification belonged to another person.
Flores does not challenge the sufficiency of the Government's evidence that the means
identification he possessed belonged to another person. Accordingly, we affirm
Flores’s conviction.
                            _________________________




                                         -3-